Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-12-00848-CV

                        EX PARTE Loretta DIDONATO f/k/a Loretta Gifford

                                   Original Habeas Corpus Proceeding 1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: January 23, 2013

PETITION FOR WRIT OF HABEAS CORPUS DENIED

           On December 21, 2012, Relator Loretta DiDonato f/k/a Loretta Gifford filed a petition

for writ of habeas corpus. On January 7, 2013, the real party in interest filed a response. After

considering the petition and the response, this court has determined that Relator is not entitled to

the relief sought. Therefore, the petition is DENIED. TEX. R. APP. P. 52.8(a).



                                                         PER CURIAM




1
  This proceeding arises out of Cause No. 2011-CI-06759, styled In the Interest of CG and BG, Children, pending in
the 285th Judicial District Court, Bexar County, Texas, the Honorable Richard Price presiding. However, the order
complained of was signed by the Honorable Cathy Stryker, presiding judge of the 224th Judicial District Court,
Bexar County, Texas.